Citation Nr: 1521688	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than October 12, 1999 for the award of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2011, the Board issued a decision which denied the claim for an effective date prior to October 12, 1999 for the award of service connection for schizophrenia.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).   In May 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties vacating the Board's October 2011 decision and remanding the appeal.  The case was returned to the Board and in March 2013, the Board remanded the matter for further development.

The Veteran has not raised with specificity a claim of clear and unmistakable error.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay in this case, but finds that a remand is necessary to comply with the directives of the May 2012 JMR.  In the JMR, the parties agreed that the Veteran was not properly notified of the date and time of a scheduled hearing before the Board.

The Board remanded this case in March 2013 and ordered that the Veteran should be provided another opportunity for hearing.  The hearing was scheduled for May 2014, but the Veteran again failed to appear.  Notice of the hearing was provided to his current address of record provided by his representative in March 2014.  Six months later, VA notified the Veteran that he had again been placed on the list of persons waiting to appear at a hearing before the Board, but the November 2014 notice letter was returned as undeliverable. 

In December 2014, the Veteran submitted a request for a certificate of eligibility for a VA loan.  His application included a new address different from that used to contact him in November 2014.  

As this appeal is the subject of a prior JMR based on a failure to properly notify the Veteran as to the time and place of a scheduled hearing, the Board finds that it must once again be remanded to ensure compliance with VA's duties to notify and assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2014).  

The Veteran must receive notice of the hearing at his current address of record and VA must make efforts to confirm his address before notifying the Veteran of the scheduled hearing.  All efforts to contact and notify the Veteran must be documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 








appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




